PER CURIAM.
The appellant is challenging a judgment in favor of his former wife, the appellee, for amounts due for past support, alimony, educational expenses, and medical expenses. The judgment was for $85,-000.00, and the appellant has failed to demonstrate a lack of evidence in the record to support the award. The appellant also claims error by the trial court in failing to set out in the judgment the amounts due for each category claimed by the appellee. We agree that it would be helpful to this court in reviewing the matter if this had been done, but there is no legal requirement that the trial court make such specific findings. Accordingly, the judgment is affirmed.
DOWNEY, ANSTEAD and MOORE, JJ., concur.